                              IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

FERNANDO GUTIERREZ-PONCE,
and JARAD WILLIAMS-MILLER,

           Plaintiffs,

v.                                                                                     No. 18-cv-0786 WJ/SMV

FTS INTERNATIONAL SERVICES, LLC,

           Defendant.

                                             SCHEDULING ORDER

           THIS MATTER is before the Court on a telephonic Rule 16 scheduling conference held

on January 16, 2019. The parties’ Joint Status Report and Provisional Discovery Plan [Doc. 28]

is adopted, except as modified below. The Court will permit discovery as follows:

           1.       25 Interrogatories by each party to any other party;

           2.       25 Requests for Production by each party to any other party;

           3.       No limit on the number of Requests for Admission served by each party at
                    this time;1

           4.       5 depositions per side;

           5.       Depositions limited to 4 hours on the record unless extended by agreement
                    of the parties, except depositions of parties and experts, which are limited
                    to 7 hours on the record unless extended by agreement of the parties.

           In accordance with the Civil Justice Expense and Delay Reduction Plan adopted in

compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. § 473(a)(1), this




1
    Requests for Admission are subject to the deadline for termination of discovery.
case is assigned to a “standard” (150-day) track classification. The Court sets the following case

management deadlines:

            Plaintiff2 moves to amend the pleadings or join                            February 27, 2019
            additional parties by3:

            Defendant moves to amend the pleadings or join                                 March 13, 2019
            additional parties by3:

            Plaintiff discloses experts and provides expert                                 April 16, 2019
            reports or summary disclosures by4:

            Defendant discloses experts and provides expert                                   May 16, 2019
            reports or summary disclosures by4:

            Termination of discovery:                                                        June 17, 2019

            Motions relating to discovery filed by5:                                           July 8, 2019

            Pretrial motions other than discovery motions filed                               July 18, 2019
            by:

            Proposed Pretrial Order due from Plaintiff to                              September 3, 2019
            Defendant by:

            Proposed Pretrial Order due from Defendant to                            September 16, 2019
            Court by6:




2
  Herein, the terms “Plaintiff” and “Defendant” encompass both singular and plural meanings.
3
  Amendment must comply with Fed. R. Civ. P. 15(a).
4
  The parties must disclose every expert witness who is expected to testify, even if the expert is not required to submit
an expert report. See Fed. R. Civ. P. 26(a)(2)(B)–(C); D.N.M.LR-Civ. 26.3(b).
5
  See D.N.M.LR-Civ. 7 for motion practice requirements and timing of responses and replies. The discovery motions
deadline does not extend the 21-day time limit in D.N.M.LR-Civ. 26.6 (Party served with objection to discovery
request must file motion to compel within 21 days of service of objection. Failure to file motion within 21 days
constitutes acceptance of the objection.).
6
  The Proposed Pretrial Order must provide that no witnesses, except rebuttal witnesses whose testimony cannot be
anticipated, will be permitted to testify unless the name of the witness is furnished to the Court and opposing counsel
no later than 30 days prior to the time set for trial. Any exceptions thereto must be upon order of the Court for good
cause shown.
                                                           2
       Discovery shall not be reopened, nor shall case management deadlines be modified, except

by an order of the Court upon a showing of good cause. Discovery must be completed on or before

the discovery deadline. Accordingly, service of written discovery is timely only if the responses

are due prior to the discovery deadline. A notice to take deposition is timely only if the deposition

takes place prior to the discovery deadline. The pendency of dispositive motions does not stay

discovery.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge




                                                 3
